Citation Nr: 1700351	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  10-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Evaluation of lumbosacral strain, rated as 10 percent disabling.

2.  Evaluation of patellofemoral pain syndrome of the right knee, rated as 10 percent disabling.

3.  Evaluation of patellofemoral pain syndrome of the left knee, rated as 10 percent disabling. 

 4.  Evaluation of hemorrhoids, rated as 10 percent disabling.

5.  Entitlement to service connection for left heel tendonitis with pain in the left shin.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004, September 2005 to December 2006, and from July 2007 to October 2008 with an additional months and 12 days of prior unverified active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2013, the Board remanded these matters for the purpose of affording the Veteran the requested hearing before a Decision Review Officer (DRO).  A review of the claims file reflects that the Veteran was scheduled for the requested hearing in March 2014; however, as noted in the DRO conference report, his attorney waived the right to a formal procedure.

In January 2015, the Board remanded the issues for the scheduling of either a videoconference or Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the January 2015 Board remand, the RO was requested to schedule the Veteran for either a Travel or videoconference hearing.  A review of the file shows that neither a Travel Board nor videoconference hearing was scheduled in regards to the issues herein on appeal.  

It appears that there was some confusion at the RO regarding the Veteran's hearing request.  Indeed, at the time of the January 2015 Board remand, entitlement to a total disability rating based on individual unemployability (TDIU) had been granted and the Veteran had disagreed with the effective date assigned to the grant thereby initiating the appeal process as to that issue.  As part of the appeal process, the Veteran requested a DRO hearing.  That hearing was scheduled for September 28, 2015.  Earlier that same month, the Veteran's attorney submitted two letters, one withdrawing the DRO hearing request and the other withdrawing the appeal of the effective date of TDIU.  Both letters were specific that the requested withdrawals were regarding the issue of entitlement to an earlier effective date assigned to the grant of TDIU.  See VBMS entries of September 14, 2015 and September 28, 2015.  An Informal Hearing Conference of September 28, 2015 noted that the Veteran withdrew the hearing request and appeal as to the effective date for TDIU issue.  No mention was made of the issues herein on appeal.  Thereafter, the appeal was returned to the Board without a Travel Board or a videoconference hearing being scheduled.  

As noted, it appears that there was confusion at the RO regarding the hearing(s) being requested and the withdrawal of the hearing request.  The record is clear, however, that the only hearing request being withdrawn was in reference to the issue of the effective date of the grant for TDIU and it was only a DRO hearing.  This issue was not part of the January 2015 Board remand and cannot be considered an actual or implied withdrawal of the Board hearing requested in regards to the issues on appeal herein.  Accordingly, the claim should be remanded for compliance with the January 2015 Board remand and the scheduling of a Board hearing.

Accordingly, the case is REMANDED for the following action:

A Travel Board or videoconference hearing should be scheduled for the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




